Title: Abigail Adams to Mercy Otis Warren, 3 February 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My Dear Mrs. Warren
      
       Braintree, 3? February 1775
       
      
     
     The die is cast. Yesterday brought us such a Speach from the Throne as will stain with everlasting infamy the reign of George the 3 determined to carry into Execution “the acts passd by the late parliment, and to Mantain the authority of the Legislature over all his dominions.” The reply of the house of commons and the house of Lords shew us the most wicked and hostile measures will be persued against us—even without giving us an opportunity to be heard in our defence. Infatuated Brittain! poor distressed America. Heaven only knows what is next to take place but it seems to me the Sword is now our only, yet dreadful alternative, and the fate of Rome will be renued in Brittain. She who has been the envy of nations will now become an object of their Scorn and abhorance, and as it was said of Rome that she governd other people by her will but her own by Law, they now behold her governd herself by will, by the Arbitary Will of the worst of her own citizens, and arrived at that period which has been foretold when the people co-operateing with the Enimies of the constitution by Electing those to represent them who are hired to betray them, or by submitting tamely when the mask is taken of or falls of, and the attempt to bring beggary and Slavery is avoued or can be no longer concealed. When this happens the Friends of Liberty, should any such remain will have one option still left, and will rather chuse no doubt to die the last British freemen, than bear to live the first of British Slaves, and this now seems to be all that is left to americans with unfeigned and penitant suplications to that Being who delights in the welfare of his creatures, and who we humbly hope will engage on our side, and who if we must go forth in defence of our injured and oppressed Country will we hope deliver us from the hands of our enimies and those that persecute us. Tho an hoste should encamp against us our hearts will not fear. Tho war should rise against us, in this will we be confident, that the Lord reigneth. Let thy Mercy o Lord be upon us according as we hope in thee.
     Mr. Adams is in Boston. I have not seen him since the news royal mandate arrived. Nor have I been able to learn any further news. I wait for his return with anxiety even tho I expect to be confirmed in all my apprehensions. Those who have most to loose have most to fear. The Natural timidity of our sex always seeks for a releif in the encouragement and protection of the other.
     Thus far I wrote with a Heart tremblingly anxious, and was prevented from persuing my Subject by companys comeing in. Upon Mr. Adams’es return I experienced the truth of your observation. He laughed at my fears and in some Measure dispelld them—made me see that we were not called either rebels or Trators, told me that there was no other news by this Ship and he still thought that their fears might have weight with them. I would not have my Friend immagine that with all my fears and apprehension, I would give up one Iota of our rights and privilages. I think upon the Maturest deliberation I can say, dreadful as the day would be I had rather see the Sword drawn. Let these truths says the admired Farmer be indelibly impressed on our Minds that we cannot be happy without being free, that we cannot be free without being secure in our property, that we cannot be secure in our property if without our consent others may as by right take it away.—We know too well the blessings of freedom, to tamely resign it—and there really seems to be a ray of light breaking thro the palpable darkness which has for so long a time darkened our hemisphere and threatned to overwhelm us in one common ruin and I cannot but hope with you for more favorable Scenes, and brighter Days. Lord North has luckely thought of a new explanation of his Neroisim. What ever may be their secret motives to a change of Measures is uncertain, but from their formour conduct we shall have little reason to think that justice or Humanity were the motives, and must ever mantain a jealous Eye over those who have acted so repugnant to all Laws both Humane and Divine. May justice and Liberty finally prevail and the Friends of freedom enjoy that Satisfaction and tranquility which ever attends upright intentions and is the sure recompence of virtue.
     But if adverse Days are still alloted us, which neither wisdom or prudence can prevent, it must be a continual Source of Satisfaction that every method consistant with reason and religion has have been adopted to avert the calimities. But if Innocence must be exposed to Caluminy and virtue become the object of percecution and the upright individual fall a sacrifice to his own virtue, still we must not arraign the divine justice which acts not by partial but by general Laws and may have very important and extensive concequences to answer for the general good of Society.
     My Friend assures me that she will comply with my request and gratify my curiosity, but at the same time holds me to conditions which if I comply with it will be only to obtain the greater good for the less. Very selfish motives you will say, tho but few I believe would withstand the temptation.
     I observe my Friend is labouring under apprehensions least the Severity with which a certain Group was drawn was incompatable with that Benevolence which ought always to be predominant in a female character. “Tho an Eagles talon asks an Eagles Eye” and Satire in the hands of some is a very dangerous weapon yet when it is so happily blended with benevolence, and is awakend only by the Love of virtue, and abhorance of vice, when Truth is invoilably preserved, and ridiculous and vicious actions are alone the Subject, it is so far from blameable, that it is certainly meritorious; and to suppress it would be hideing a talent like the slothful Servant in a napkin.
     
      “Who combats virtues foe is virtue’s friend”
     
     and a keen Satire well applied, has some times found its way when persuasions, admonitions, and Lectures of morality have failed—such is the abhorance of humane nature when it diviates from the path of rectitude, to be represented in its true coulours.
     
      “Well may they Dread the Muses fatal skill
      Well may they tremble when she draws the quill
      Her Magick quill that like Ithuriels Spear
      Reveals the cloven hoof, or lengthen’d Ear,
      Bids vice and folly take their Nat’ral Shapes
      Turns Counsellors to knaves and Beaux to apes
      Drags the vile whisp’rer from his dark abode
      Till all the Deamon starts up from the toad.”
     
     You will say perhaps that our Sex is partial to each other. That objection if it carries any weight may be made against the person you appeald to. But give me leave to Quote a poet upon the Subject.
     
      “When Virtue sinks beneath unnumberd Woes
      And passions born her Friends, revoult her foes
      Tis Satire’s power tis her corrective part
      To calm the wild disorders of the heart
      She points the arduous height where glory lies
      And teaches mad ambition to be wise
      In the Dark Bosome wakes the fair desire
      Draws good from Ill, a Brighter flame from fire
      Strips black oppression of her gay disguise
      And bids the hag, in native horrour rise
      Strikes tow’ring pride and Lawless rapine Dead
      And plants the Wreath on Virtues awful head.”
     
     I must intreat a compliance with my other request. I shall esteem it an obligation conferd upon Your much obliged Friend,
     
      Abigail Adams
     
    